Citation Nr: 1243672	
Decision Date: 12/21/12    Archive Date: 12/27/12

DOCKET NO.  10-05 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to June 1964.  The Veteran died in February 2008; the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The Appellant submitted a notice of disagreement with this determination in April 2009, and timely perfected her appeal in January 2010.

In August 2011, the Appellant testified before the undersigned Veterans Law Judge via video conference between the Board's Central Office in Washington, DC and the RO in New Orleans, Louisiana.  A transcript of this proceeding has been prepared and incorporated into the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required on her part.






REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.

Following the Appellant's August 2011 Board video conference hearing, she submitted additional evidence to the Board, received in November 2012.  The Appellant specifically noted that she did not waive RO consideration of this newly submitted evidence and requested that her case be remanded to the RO for consideration of this new evidence in the first instance.  As such, the Board must remand the claim.  See 38 C.F.R. § 20.1304 (2012).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must readjudicate the Appellant's claim, considering all of the evidence submitted to VA following the December 2009 Statement of the Case.

2.  If the claim remains denied, a Supplemental Statement of the Case should be provided to the Appellant and her representative.  After they have been afforded an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


